Title: From John Adams to Benjamin Rush, 7 November 1812
From: Adams, John
To: Rush, Benjamin



My dear Doctor in Law, Divinity, Politicks, Medicine and Surgery &c &c &c.
Quincy November 7th 1812

I am in great perplexity, Every day something Occurs to puzzle my feeble intellect. To whom can I apply for instruction so properly as to you, who are so great a Master:
A Nation of Bees in the wilderness in a state of nature, has sagacity enough, to wander about till, they find a hollow tree in which they can be screen’d and sheltered both from the scorching beams of the sun in a summer which would  melt their  wax and drown them in their own honey; and from the fierce Winds and sharp Frosts of winter which, might scatter divide and blow them away, or freeze them to death in half an hour in one heap. they thus protect themselves to from the King Birds, and, from the inimical neibouring nations of the same species of themselves perhaps from the parent hive or from a Sister hive younger or elder.
When they have thus prepared and accomplished their system of national defence, they turn their attention to their internal and domestic policy. What public order! What mathematical Accuracy What security of private property! What security Industry! What Enterprize, and, to crown all, what inexorable Justice, in banishing all the idle banking drones, who in idleness and luxury fatten on the pillage of industrious Bees!
A Nation of Ants will look forward into futurity, and spare no labour or expence in raising a mountain, in comparison with their own size and stature higher than Wachusett, Alegany or the Andes, to defend themselves and families from the predatory Birds and insects and to shelter them from storms and snows and frosts With indefatigable Toil, with incessant Labour through the whole summer, will they replenish their magazines with comforts upon speculation against the winter.
A Wood Pecker, from a prognostication of dangers from storms and enemies will almost break her neck and  wear out her Bill in pecking a vault in a tree for the safety of herself her Eggs and her young ones. A swallow seeks a  barn and the Martin  a chimney from a foresight of danger from birds of prey from rats and mice as well as from winds & storms.
The Squirrels have penetration into futurity. They seek an asylum in hollow trees in caves of the rocks in crevices and stone Walls and hoard up magazines of provisions in Nuts against Winter when they know they cannot steal corn from the field and Cribbs of any of the neighbouring Farmers.
The wild geese speculate into futurity: so do Brants and Ducks: they foresee storms and winter, and take great care in season to fly to the southward in autumn. In spring they foresee scalding heats of summer approaching and have the wisdom to return to the Northward to avoid them.
The swine foreseeing Rain will run about and labour hard though ever so fat, heavy and lazy to gather and collect Straw and husks to make them warm beds to sleep on.
There is a Bugg: Have you ever observed him? He will labour like an Ant or a Bee, to collect a certain species of matter and to roll it up into a ball  He will round smooth and polish it, into a Globe as perfectly sperical as De Moivre or Sir Isaac could do it till it is ten times more bulky than himself. It is truely admirable to see with what dexterity activity and strenuous Exertion, he will toil to roll it over and over till he stores it away in his cave for his winters nourishment and sustenance. This provident speculating little animal goes by a name that Dr: Swift would not hesitate to write at full length, but as it would offend Dr. Rush’s delicacy it shall not pollute my page. I may say it begins with the two syllable Tumble I lately read in a national intelligencer, to my great edification a learned and ingenious address to the people signed by a committee of half a dozen or half a score Democrats of Philadelphia, among whom the notable mr Binns, the associate of McCorkle is one.
Part of the address seems to be intended as a justification it is more than an apology: for our want of preparation for War by land or sea. and our consequent defeats and disapointments. And it gravely and solemnly asserts that a “Republican government, or a Democratical Government cannot make preparations for war upon speculation.
Now this is my puzzle. I dare not apply my carnal reason to this doctrine and infer from it that the Democrats of Pensylvania have less sense than the wild Geese, the swallows, or the Tumble.
What shall I think? The first man, if he had been created in the woods among wild Beasts if he, knew their caniverous nature would arm himself against them with stones and Clubs
Si velus Pacem para bellum is as old as the Latin tongue but if the wisdom of all ages and Nations have declared against it, the authority of Divus Washington, one would think, would be sufficient to overrule it all with the people.
Our Country exhibits, a Spectaculum dignum!
If the enterprise at Queenstown was as imprudent, as that at Louisbourg in 1745 or that of Bunkers hill in 1775 it was as bravely fought as either.
I stand astonished at the sight of our Country! If effectual measures are, not soon taken for a Navy on the Lakes and a navy on the ocean it will fly to pieces like a glass bubble. I feel for the government however; well knowing by costly experience, that Binns Apology is too well founded in this nation
your anxious Friend

John. Adams